DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
	Applicant's arguments filed 08/11/2022 with respect to claim(s) 1 and 24 have been considered but are moot in view of the new ground(s) of rejection. The Examiner provides a new rejection based on Alvarino et al. (US 2018/0205488 A1) in view of new reference Choi et al. (KR 20140114254 A) to teach the amendment.
	Applicant's arguments filed 08/11/2022 with respect to claim(s) 13 and 30 have been considered but are moot in view of the new ground(s) of rejection. The Examiner provides a new rejection based on Alvarino et al. (US 2018/0205488 A1) in view of new reference Choi et al. (KR 20140114254 A) to teach the amendment.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 5, 9-13, 16, 24, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Choi et al. (KR 20140114254 A).

Regarding claim 1, Alvarino discloses A method for wireless communication at a user equipment (UE), comprising:
receiving, from a network entity, an indication of a modulation and coding scheme index to be applied to encoding or decoding of a transport block (Fig. 5, [0060], [0063], [0065]: UE 110 receives control information comprising a modulation and coding scheme index (I_MCS) from network 150 (=network entity, see Fig. 1, [0029]). [0066], [0072]: I_MCS is used to derive a modulation order (Q_m) and a transport block size (TBS) for a MCS which is then used for transmission. [0031]: UE encodes/decodes signals for transmission/reception);
determining a modulation order (Fig. 5, [0066], [0068]-[0069]: determine modulation order Q_m to be Q_m1 or Q_m2, where Q_m2=Q_m1-2); and
processing the transport block by encoding or decoding the transport block based at least in part on the determined modulation order (Fig. 5, [0072]: use MCS determined at step 550 (Q_m1) or 572 (Q_m2) for transmission. [0066], [0068]: MCS is associated with Q_m and TBS, where Q_m may be Q_m1 or Q_m2. [0031]: UE encodes/decodes signals for transmission/reception).
Alvarino does not disclose the modulation and coding scheme index indicating at least two modulation orders in a modulation and coding scheme index table; and determining a modulation order of the at least two modulation orders indicated by the modulation and coding scheme index in the modulation and coding scheme index table based at least in part on a prior modulation order associated with a prior transmission of the transport block.
However, Choi discloses in the 2nd and 3rd paragraphs of pg. 7 that the terminal receives MCS index 31 from the base station to calculate a modulation order, Choi further discloses the modulation and coding scheme index indicating at least two modulation orders in a modulation and coding scheme index table (table 3 on pg. 6: each of I_MCSs 29-31 in the MCS index table 3 indicates four modulation orders. For example MCS index 31 indicates modulation orders 4, 6, 8, and 2); and 
determining a modulation order of the at least two modulation orders indicated by the modulation and coding scheme index in the modulation and coding scheme index table based at least in part on a prior modulation order associated with a prior transmission of the transport block (1st-3rd paragraphs of pg. 7: terminal calculates a modulation order of 6 using the received MCS index 31 indicated in the MCS index table 3 for i-th HARQ retransmission based on an initial HARQ transmission with modulation order (M_0) of 4 used for a previous TBS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive an MCS index indicating multiple modulation orders and to calculate a modulation order by using the received MCS index for an i-th HARQ retransmission and initial HARQ transmission with a modulation order used for a previous TBS, as taught by Choi.
Doing so allows the terminal to perform a HARQ retransmission with the base station when the base station transmits control information using three MCS Indexes indicating four or more modulation methods (Choi: 1st paragraph on pg. 6).

Regarding claim 24, Alvarino discloses An apparatus for wireless communication at a user equipment (UE) (Fig. 1, [0029]: UE 110), comprising:
a processor (Fig. 1, [0031]: processor 116),
memory coupled with the processor (Fig. 1, [0031]: memory 118 coupled to processor 116); and
instructions stored in the memory and executable by the processor to cause the apparatus to ([0031]: memory 118 stores instructions to cause processor 116 to perform processing tasks):
receive, from a network entity, an indication of a modulation and coding scheme index to be applied to encoding or decoding of a transport block (Fig. 5, [0060], [0063], [0065]: UE 110 receives control information comprising a modulation and coding scheme index (I_MCS) from network 150 (=network entity, see Fig. 1, [0029]). [0066], [0072]: I_MCS is used to derive a modulation order (Q_m) and a transport block size (TBS) for a MCS which is then used for transmission. [0031]: UE encodes/decodes signals for transmission/reception);
determine a modulation order (Fig. 5, [0066], [0068]-[0069]: determine modulation order Q_m to be Q_m1 or Q_m2, where Q_m2=Q_m1-2); and
process the transport block by encoding or decoding the transport block based at least in part on the determined modulation order (Fig. 5, [0072]: use MCS determined at step 550 (Q_m1) or 572 (Q_m2) for transmission. [0066], [0068]: MCS is associated with Q_m and TBS, where Q_m may be Q_m1 or Q_m2. [0031]: UE encodes/decodes signals for transmission/reception).
Alvarino does not disclose the modulation and coding scheme index indicating at least two modulation orders in a modulation and coding scheme index table; and determining a modulation order of the at least two modulation orders indicated by the modulation and coding scheme index in the modulation and coding scheme index table based at least in part on a prior modulation order associated with a prior transmission of the transport block.
However, Choi discloses in the 2nd and 3rd paragraphs of pg. 7 that the terminal receives MCS index 31 from the base station to calculate a modulation order, Choi further discloses the modulation and coding scheme index indicating at least two modulation orders in a modulation and coding scheme index table (table 3 on pg. 6: each of I_MCSs 29-31 in the MCS index table 3 indicates four modulation orders. For example MCS index 31 indicates modulation orders 4, 6, 8, and 2); and 
determining a modulation order of the at least two modulation orders indicated by the modulation and coding scheme index in the modulation and coding scheme index table based at least in part on a prior modulation order associated with a prior transmission of the transport block (1st-3rd paragraphs of pg. 7: terminal calculates a modulation order of 6 using the received MCS index 31 indicated in the MCS index table 3 for i-th HARQ retransmission based on an initial HARQ transmission with modulation order (M_0) of 4 used for a previous TBS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive an MCS index indicating multiple modulation orders and to calculate a modulation order by using the received MCS index for an i-th HARQ retransmission and initial HARQ transmission with a modulation order used for a previous TBS, as taught by Choi.
Doing so allows the terminal to perform a HARQ retransmission with the base station when the base station transmits control information using three MCS Indexes indicating four or more modulation methods (Choi: 1st paragraph on pg. 6).

Regarding claim(s) 5 and 28, Alvarino in view of Choi discloses all features of claim(s) 1 and 24 as outlined above. 
Alvarino does not disclose, but Choi discloses wherein the prior transmission is a most recent prior transmission of the transport block transmitted with a modulation and coding scheme index that corresponds to a single modulation order (1st-3rd paragraphs of pg. 7: the initial HARQ transmission with modulation order (M_0) of 4 used for a previous TBS while the i-th HARQ retransmission uses modulation order 6 of I_MCS 31. Based on table 3, the i-th HARQ retransmission is the first retransmission; and thus, making the initial HARQ transmission the most recent transmission. The initial HARQ transmission with M_0=4 is indicated by MCS index 10 according to table 1. Table 1 on pg. 5 shows that MCS index 10 has a single modulation order).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to determine the initial HARQ transmission with modulation order of a most recent transmission to be 4 indicated by MCS index 10 which has M_0=4 as the single modulation order, as taught by Choi.
Doing so allows the terminal to perform a HARQ retransmission with the base station when the base station transmits control information using three MCS Indexes indicating four or more modulation methods (Choi: 1st paragraph on pg. 6).

Regarding claim(s) 9, Alvarino in view of Choi discloses all features of claim(s) 1 as outlined above. 
Alvarino does not disclose, but Choi discloses wherein at least a subset of modulation and coding scheme indices of the modulation and coding scheme index table is associated with at least two modulation orders (table 3 on pg. 6: each of I_MCSs 29-31 in the MCS index table 3 indicates four modulation orders).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table that is used to derive Q_m based on I_MCS, as taught by Alvarino in [0004], to include I_MCSs 29-31 in the MCS index table indicating four modulation orders, as taught by Choi.
Doing so allows the terminal to perform a HARQ retransmission with the base station when the base station transmits control information using three MCS Indexes indicating four or more modulation methods (Choi: 1st paragraph on pg. 6).

Regarding claim(s) 10, Alvarino in view of Choi discloses all features of claim(s) 1 as outlined above. 
Alvarino in view of Choi does not disclose, but Kim discloses wherein each modulation and coding scheme index association with a modulation order of the modulation and coding scheme index table includes an indication of a target code rate (3rd paragraph on pg. 5: each MCS index indicates data can be transmitted using codes of different code rates. Table 1 on pg. 5 and table 3 on pg. 6 show that the MCS indexes are part of a table).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the I_MCS, as taught by Alvarino, to include MCS indexes where each MCS index indicates data can be transmitted using codes of different code rates, as taught by Choi.
Doing so allows the terminal to use a high MCS index or a low MCS index to increase bandwidth efficiency or perform low-burst transmission to overcome channel condition, respectively (Choi: 3rd paragraph on pg. 5).

Regarding claim(s) 11, Alvarino in view of Choi discloses all features of claim(s) 1 as outlined above. 
Alvarino discloses wherein the at least two modulation orders, an identification of the prior transmission, a modulation order threshold, or a combination thereof are predefined at the UE ([0004]: UE is equipped with a table to derive an order of modulation. [0066], [0068]: UE determines Q_m1 and also potentially Q_m2).

Regarding claim(s) 12, Alvarino in view of Choi discloses all features of claim(s) 1 as outlined above. 
Alvarino does not disclose, but Choi discloses further comprising:
receiving a radio resource control signal indicating the at least two modulation orders, an identification of the prior transmission, a modulation order threshold, or a combination thereof (4th to last paragraph on pg. 4: high layer signaling in this specification includes RRC signaling. 1st paragraph on pg. 6: control information uses three MCS indexes to indicate the four or more modulation methods, see table 3 on pg. 6. Also see table 5 and 5th to last paragraph on pg. 8: RRC signaling is included for HARQ retransmission with MCS Index 29 indicating modulation orders 2 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a RRC signaling with MCS indexes for HARQ retransmission, wherein the MCS indexes indicate at least two modulation orders, as taught by Choi.
Doing so allows the terminal to perform a HARQ retransmission with the base station when the base station transmits control information using three MCS Indexes indicating four or more modulation methods (Choi: 1st paragraph on pg. 6).

Regarding claim 13, Alvarino discloses A method for wireless communication at a user equipment (UE), comprising:
receiving, from a network entity, an indication of a modulation and coding scheme index to be applied to encoding or decoding of a transport block (Fig. 5, [0060], [0063], [0065]: UE 110 receives control information comprising a modulation and coding scheme index (I_MCS) from network 150 (=network entity, see Fig. 1, [0029]). [0066], [0072]: I_MCS is used to derive a modulation order (Q_m) and a transport block size (TBS) for a MCS which is then used for transmission. [0031]: UE encodes/decodes signals for transmission/reception);
determining a modulation order for encoding or decoding the transport block (Fig. 5, [0066], [0068], [0072]: determine modulation order Q_m to be Q_m1 or Q_m2 and a TBS for a transmission. [0031]: UE encodes/decodes signals for transmission/reception); and
processing the transport block by encoding or decoding the transport block based at least in part on the determined modulation order (Fig. 5, [0072]: use MCS determined at step 550 or 572 for transmission. [0066], [0068]: MCS is associated with Q_m and TBS, where Q_m may be Q_m1 or Q_m2. [0031]: UE encodes/decodes signals for transmission/reception).
Alvarino does not disclose the modulation and coding scheme index indicating a differential indication value in a modulation and coding scheme index table, wherein the differential indication value is to be applied to a prior modulation order; and determining the modulation order Q_m based at least in part on the differential indication value indicated by the modulation and coding scheme index in the modulation and coding scheme index table and the prior modulation order associated with a prior transmission of the transport block.
However, Choi discloses the modulation and coding scheme index indicating a differential indication value in a modulation and coding scheme index table (table 2 on pg. 6: MCS table 2 includes MCS index 30 indicating a shift value S=-1), wherein the differential indication value is to be applied to a prior modulation order (table 2 and 4th paragraph on pg. 6: MCS index 30 with shift value S=-1 indicates to shift the modulation order to the left once for an initial HARQ transmission); and 
determining the modulation order Q_m based at least in part on the differential indication value indicated by the modulation and coding scheme index in the modulation and coding scheme index table and the prior modulation order associated with a prior transmission of the transport block (equation 1, table 2, and 4th-6th paragraph on pg. 6: find the modulation order for HARQ retransmission based on the modulation order used for HARQ initial transmission of a data transmission and based on the shift value indicated in the MCS table 2, i.e., MCS index 30 indicates shift value S=-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table that is used to derive Q_m based on I_MCS, as taught by Alvarino in [0004], to include MCS indexes indicating a shift value S to be shifted to an initial HARQ transmission in order to find a modulation order for a HARQ retransmission, as taught by Choi.
Doing so allows the terminal to perform a HARQ retransmission with the base station when the base station transmits control information using three MCS Indexes indicating four or more modulation methods (Choi: 1st paragraph on pg. 6).

Regarding claim 30, Alvarino discloses An apparatus for wireless communication at a user equipment (UE) (Fig. 1, [0029]: UE 110), comprising:
a processor (Fig. 1, [0031]: processor 116),
memory coupled with the processor (Fig. 1, [0031]: memory 118 coupled to processor 116); and
instructions stored in the memory and executable by the processor to cause the apparatus to ([0031]: memory 118 stores instructions to cause processor 116 to perform processing tasks):
receive, from a network entity, an indication of a modulation and coding scheme index to be applied to encoding or decoding of a transport block (Fig. 5, [0060], [0063], [0065]: UE 110 receives control information comprising a modulation and coding scheme index (I_MCS) from network 150 (=network entity, see Fig. 1, [0029]). [0066], [0072]: I_MCS is used to derive a modulation order (Q_m) and a transport block size (TBS) for a MCS which is then used for transmission. [0031]: UE encodes/decodes signals for transmission/reception);
determine a modulation order for encoding or decoding the transport block (Fig. 5, [0066], [0068], [0072]: determine modulation order Q_m to be Q_m1 or Q_m2 and a TBS for a transmission. [0031]: UE encodes/decodes signals for transmission/reception); and
process the transport block by encoding or decoding the transport block based at least in part on the determined modulation order (Fig. 5, [0072]: use MCS determined at step 550 or 572 for transmission. [0066], [0068]: MCS is associated with Q_m and TBS, where Q_m may be Q_m1 or Q_m2. [0031]: UE encodes/decodes signals for transmission/reception).
Alvarino does not disclose the modulation and coding scheme index indicating a differential indication value in a modulation and coding scheme index table, wherein the differential indication value is to be applied to a prior modulation order; and determine the modulation order Q_m based at least in part on the differential indication value indicated by the modulation and coding scheme index in the modulation and coding scheme index table and the prior modulation order associated with a prior transmission of the transport block.
However, Choi discloses the modulation and coding scheme index indicating a differential indication value in a modulation and coding scheme index table (table 2 on pg. 6: MCS table 2 includes MCS index 30 indicating a shift value S=-1), wherein the differential indication value is to be applied to a prior modulation order (table 2 and 4th paragraph on pg. 6: MCS index 30 with shift value S=-1 indicates to shift the modulation order to the left once for an initial HARQ transmission); and 
determine the modulation order Q_m based at least in part on the differential indication value indicated by the modulation and coding scheme index in the modulation and coding scheme index table and the prior modulation order associated with a prior transmission of the transport block (equation 1, table 2, and 4th-6th paragraph on pg. 6: find the modulation order for HARQ retransmission based on the modulation order used for HARQ initial transmission of a data transmission and based on the shift value indicated in the MCS table 2, i.e., MCS index 30 indicates shift value S=-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table that is used to derive Q_m based on I_MCS, as taught by Alvarino in [0004], to include MCS indexes indicating a shift value S to be shifted to an initial HARQ transmission in order to find a modulation order for a HARQ retransmission, as taught by Choi.
Doing so allows the terminal to perform a HARQ retransmission with the base station when the base station transmits control information using three MCS Indexes indicating four or more modulation methods (Choi: 1st paragraph on pg. 6).

Regarding claim(s) 16, Alvarino in view of Choi discloses all features of claim(s) 13 as outlined above. 
Alvarino does not disclose, but Choi discloses further comprising:
identifying the modulation order from the modulation and coding scheme index table based at least in part on the differential indication value and the prior modulation order (equation 1, table 2, and 4th-6th paragraph on pg. 6: find the modulation order for HARQ retransmission based on the modulation order used for HARQ initial transmission of a data transmission and based on the shift value indicated in the MCS table 2, i.e., MCS index 31 indicates shift value S=+1. 3rd paragraph on pg. 7: terminal calculates the modulation order of 6 using the received MCS index 31 indicated in MCS table 3 on pg. 5), wherein the differential indication value specifies a higher modulation and coding scheme index than the modulation and coding scheme index associated with the prior transmission (tabl2 on pg. 6: MCS index 31 indicates shift value S=+1 for shifting the modulation order of the initial HARQ transmission to the right).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order Q_m, as taught by Alvarino, to calculate the modulation order based on the modulation order used for HARQ initial transmission and the shift value S for shifting the modulation order to the right, as taught by Choi.
Doing so allows the terminal to perform a HARQ retransmission with the base station when the base station transmits control information using three MCS Indexes indicating four or more modulation methods (Choi: 1st paragraph on pg. 6).


	Claim(s) 2 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Choi et al. (KR 20140114254 A) and Ha et al. (US 2003/0147474 A1).

Regarding claim(s) 2 and 25, Alvarino in view of Choi discloses all features of claim(s) 1 and 24 as outlined above. 
Alvarino in view of Choi does not disclose, but Ha discloses wherein determining the modulation order further comprises:
comparing the prior modulation order to a modulation order threshold (Fig. 11, [0082]: based on a comparison of MPR_e with a threshold, a modulation order is selected, i.e., if MPR_e is less than TH_E, m_k=3 (8PSK) is selected. [0081]: MPR_e reflects previous transmissions and current retransmission using MPR_k of current transmission and MPR_p of previous transmission. [0038]: MPR expresses the product of modulation order and code rate); and
determining the modulation order based at least in part on the comparing (Fig. 11, [0082]: based on a comparison of MPR_e with a threshold, a modulation order is selected, i.e., if MPR_e is less than TH_E, m_k=3 (8PSK) is selected, and if MPR_e is equal to or greater than TH_E, m_k=4 (16QAM) is selected. [0081]: MPR_e reflects previous transmissions and current retransmission using MPR_k of current transmission and MPR_p of previous transmission. [0038]: MPR expresses the product of modulation order and code rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order Q_m to be Q_m1 or Q_m2, as taught by Alvarino, to consider a MPR_e reflecting previous transmissions MPR_p and current retransmission MPR_k of a sub-packet by comparing the MPR_e with a threshold to select a modulation order, as taught by Ha.
Doing so provides an optimum modulation scheme determination for retransmission by taking previous sub-packet transmissions into account by detecting equivalent spectral efficiency which maximizes transmission efficiency (Ha: [0007], [0045], [0091]).

	Claim(s) 3-4, 6-8, 17-21, 26-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Choi et al. (KR 20140114254 A) and Kim et al. (US 2018/0375630 A1).

Regarding claim(s) 3 and 26, Alvarino in view of Choi discloses all features of claim(s) 1 and 24 as outlined above. 
Alvarino does not disclose, but Choi discloses further comprising:
determining the prior modulation order (1st-3rd paragraph on pg. 7: terminal calculates the modulation order of 6 using the received MCS index 31 for i-th HARQ retransmission based on an initial HARQ transmission with modulation order (M_0) of 4 (=prior modulation order)), wherein the prior transmission of the transport block is a most recent transmission of the transport block (1st-3rd paragraphs of pg. 7: the initial HARQ transmission with modulation order (M_0) of 4 used for a previous TBS while the i-th HARQ retransmission uses modulation order 6 of I_MCS 31. Based on table 3, the i-th HARQ retransmission is the first retransmission; and thus, making the initial HARQ transmission the most recent transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to determine the initial HARQ transmission with modulation order of a most recent transmission, as taught by Choi.
Doing so allows the terminal to perform a HARQ retransmission with the base station when the base station transmits control information using three MCS Indexes indicating four or more modulation methods (Choi: 1st paragraph on pg. 6).
Alvarino in view of Choi does not disclose determining the initial HARQ transmission with modulation order in accordance with a control signal scheduling the prior transmission of the transport block.
However, Kim discloses determining the initial HARQ transmission with modulation order in accordance with a control signal scheduling the prior transmission of the transport block (Fig. 5, [0061]: modulation order is detected based on the parameter being a pair of MCS index and sub-carrier spacing by referring to table T50. Fig. 4, [0055]: UE 200 receives the parameter in a DCI via MAC or RRC signaling (=control signal). Fig. 3A, [0050]: MCS table includes MCS indexes 0-31, where MCS indexes 0-28 are used for initial transmission (=prior transmission) and MCS indexes 29-31 are used for retransmission. Fig. 6, [0062]-[0063]: table T50 includes more information than the table of Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to determine the initial HARQ transmission with modulation order of a most recent transmission, as taught by Choi, based on a parameter in a DCI transmitted via a MAC or RRC signaling by referring to a table including indexes for initial transmission and retransmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus, sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 4 and 27, Alvarino in view of Choi and Kim discloses all features of claim(s) 3 and 26 as outlined above. 
Alvarino in view of Choi does not disclose, but Kim discloses wherein the control signal indicates a modulation and coding scheme index associated with a target code rate for the most recent transmission of the transport block ([0061]: the parameter is a pair of MCS index and sub-carrier spacing. [0055]: the parameter is transmitted in a DCI via MAC or RRC signaling (=control signal). [0050]: each MCS index uses a different code rate, where MCS indexes 0-28 are used for initial transmission and MCS indexes 29-31 are used for retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MAC or RRC signaling with a DCI comprising a parameter that is a pair of MCS index and SCS, where the MCS index associates with a code rate for initial transmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus, sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 6 and 29, Alvarino in view of Choi discloses all features of claim(s) 1 and 24 as outlined above. 
Alvarino does not disclose, but Choi discloses further comprising:
determining the prior modulation order (1st-3rd paragraph on pg. 7: terminal calculates the modulation order of 6 using the received MCS index 31 for i-th HARQ retransmission based on an initial HARQ transmission with modulation order (M_0) of 4 (=prior modulation order)), wherein the prior transmission is a first detected transmission of the transport block (1st-3rd paragraphs of pg. 7: the initial HARQ transmission with modulation order (M_0) of 4 used for a previous TBS while the i-th HARQ retransmission uses modulation order 6 of I_MCS 31. Based on table 3, the i-th HARQ retransmission is the first retransmission; and thus, making the initial HARQ transmission a first detected transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to determine the initial HARQ transmission with modulation order of a most recent transmission, as taught by Choi.
Doing so allows the terminal to perform a HARQ retransmission with the base station when the base station transmits control information using three MCS Indexes indicating four or more modulation methods (Choi: 1st paragraph on pg. 6).
Alvarino in view of Choi does not disclose determining the initial HARQ transmission with modulation order in accordance with a control signal scheduling the prior transmission of the transport block.
However, Kim discloses determining the initial HARQ transmission with modulation order in accordance with a control signal scheduling the prior transmission of the transport block (Fig. 5, [0061]: modulation order is detected based on the parameter being a pair of MCS index and sub-carrier spacing by referring to table T50. Fig. 4, [0055]: UE 200 receives the parameter in a DCI via MAC or RRC signaling (=control signal). Fig. 3A, [0050]: MCS table includes MCS indexes 0-31, where MCS indexes 0-28 are used for initial transmission (=prior transmission) and MCS indexes 29-31 are used for retransmission. Fig. 6, [0062]-[0063]: table T50 includes more information than the table of Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to determine the initial HARQ transmission with modulation order of a most recent transmission, as taught by Choi, based on a parameter in a DCI transmitted via a MAC or RRC signaling by referring to a table including indexes for initial transmission and retransmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus, sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 7, Alvarino in view of Choi and Kim discloses all features of claim(s) 6 as outlined above. 
Alvarino in view of Choi does not disclose, but Kim discloses wherein the control signal comprises an activation downlink control information transmission ([0055]: MAC or RRC signaling (=control signal) is used to transmit DCI. [0080]-[0081]: the DCI indicates directly or indirectly a communication configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MAC or RRC signaling with a DCI indicating directly or indirectly a communication configuration, as taught by Kim.
Doing so provides an inventive concept for sharing various communication configurations efficiently (Kim: [0004], [0080]-[0081]).

Regarding claim(s) 8, Alvarino in view of Choi and Kim discloses all features of claim(s) 6 as outlined above. 
Alvarino in view of Choi does not disclose, but Kim discloses wherein the control signal comprises a radio resource control transmission ([0055]:  (=control signal) is a radio resource control signal used to transmit DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a RRC signaling with a DCI, as taught by Kim.
Doing so provides an inventive concept for sharing various communication configurations efficiently (Kim: [0004], [0080]-[0081]).

Regarding claim(s) 17, Alvarino in view of Choi discloses all features of claim(s) 13 as outlined above. 
Alvarino does not disclose, but Choi discloses further comprising:
determining the prior modulation order (1st-3rd paragraph on pg. 7: terminal calculates the modulation order of 6 using the received MCS index 31 for i-th HARQ retransmission based on an initial HARQ transmission with modulation order (M_0) of 4 (=prior modulation order)), wherein the prior transmission of the transport block is a most recent transmission of the transport block (1st-3rd paragraphs of pg. 7: the initial HARQ transmission with modulation order (M_0) of 4 used for a previous TBS while the i-th HARQ retransmission uses modulation order 6 of I_MCS 31. Based on table 3, the i-th HARQ retransmission is the first retransmission; and thus, making the initial HARQ transmission the most recent transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to determine the initial HARQ transmission with modulation order of a most recent transmission, as taught by Choi.
Doing so allows the terminal to perform a HARQ retransmission with the base station when the base station transmits control information using three MCS Indexes indicating four or more modulation methods (Choi: 1st paragraph on pg. 6).
Alvarino in view of Choi does not disclose determining the initial HARQ transmission with modulation order in accordance with a control signal scheduling the prior transmission of the transport block.
However, Kim discloses determining the initial HARQ transmission with modulation order in accordance with a control signal scheduling the prior transmission of the transport block (Fig. 5, [0061]: modulation order is detected based on the parameter being a pair of MCS index and sub-carrier spacing by referring to table T50. Fig. 4, [0055]: UE 200 receives the parameter in a DCI via MAC or RRC signaling (=control signal). Fig. 3A, [0050]: MCS table includes MCS indexes 0-31, where MCS indexes 0-28 are used for initial transmission (=prior transmission) and MCS indexes 29-31 are used for retransmission. Fig. 6, [0062]-[0063]: table T50 includes more information than the table of Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to determine the initial HARQ transmission with modulation order of a most recent transmission, as taught by Choi, based on a parameter in a DCI transmitted via a MAC or RRC signaling by referring to a table including indexes for initial transmission and retransmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus, sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 18, Alvarino in view of Choi and Kim discloses all features of claim(s) 17 as outlined above. 
Alvarino in view of Choi does not disclose, but Kim discloses wherein the control signal indicates a modulation and coding scheme index associated with a target code rate ([0061]: the parameter is a pair of MCS index and sub-carrier spacing. [0055]: the parameter is transmitted in a DCI via MAC or RRC signaling (=control signal). [0050]: each MCS index uses a different code rate, where MCS indexes 0-28 are used for initial transmission and MCS indexes 29-31 are used for retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MAC or RRC signaling with a DCI comprising a parameter that is a pair of MCS index and SCS, where the MCS index associates with a code rate for initial transmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus, sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 19, Alvarino in view of Choi discloses all features of claim(s) 13 as outlined above. 
Alvarino in view of Choi does not disclose, but Kim discloses further comprising:
determining the prior modulation order in accordance with a control signal scheduling a first detected transmission of the transport block (Fig. 5, [0061]: modulation order is detected based on the parameter being a pair of MCS index and sub-carrier spacing by referring to table T50. Fig. 4, [0055]: UE 200 receives the parameter in a DCI via MAC or RRC signaling (=control signal). Fig. 3A, [0050]: MCS table includes MCS indexes 0-31, where MCS indexes 0-28 are used for initial transmission (=prior transmission) and MCS indexes 29-31 are used for retransmission. Fig. 6, [0062]-[0063]: table T50 includes more information than the table of Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to determine the modulation order of an initial transmission based on a parameter in a DCI transmitted via a MAC or RRC signaling by referring to a table including indexes for initial transmission and retransmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus, sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 20, Alvarino in view of Choi and Kim discloses all features of claim(s) 19 as outlined above. 
Alvarino in view of Choi does not disclose, but Kim discloses wherein the control signal comprises an activation downlink control information transmission ([0055]: MAC or RRC signaling (=control signal) is used to transmit DCI. [0080]-[0081]: the DCI indicates directly or indirectly a communication configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MAC or RRC signaling with a DCI indicating directly or indirectly a communication configuration, as taught by Kim.
Doing so provides an inventive concept for sharing various communication configurations efficiently (Kim: [0004], [0080]-[0081]).

Regarding claim(s) 21, Alvarino in view of Choi and Kim discloses all features of claim(s) 19 as outlined above. 
Alvarino in view of Choi does not disclose, but Kim discloses wherein the control signal comprises a radio resource control transmission ([0055]:  (=control signal) is a radio resource control signal used to transmit DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a RRC signaling with a DCI, as taught by Kim.
Doing so provides an inventive concept for sharing various communication configurations efficiently (Kim: [0004], [0080]-[0081]).

	Claim(s) 14-15 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Choi et al. (KR 20140114254 A) and Park et al. (US 2020/0412431 A1).

Regarding claim(s) 14, Alvarino in view of Choi discloses all features of claim(s) 13 as outlined above. 
Alvarino in view of Choi does not disclose, but Park discloses wherein the indicated modulation and coding scheme index is associated with at least two differential indication values ([0386]: a MCS index with a modulation order Q=4 further has a modulation order of a reserved state for retransmission that includes a 2-state differential modulation order. [0379]-[0380]: the reserved state for retransmission may be included in the MCS table, i.e., a 2-state may include “-“ and “+” indicating to lower or increasing the modulation order of an initial transmission by one step, i.e., -2 or +2, respectively. Note: “-“ and “+” indicate a value “1”, i.e., “-1” and “+1” because the lowering or increasing is performed for one step of the modulation order), the method further comprising:
comparing the prior modulation order to a modulation order threshold ([0379]: compare the previous/initial modulation order to a threshold, i.e., minimum modulation order threshold 2 or maximum modulation order threshold 10); and
determining the differential indication value of the at least two differential indications value based at least in part on the comparing ([0379]: when the previous/initial modulation order is 2, then the reserved state cannot be “-2” so the reserved state is “+2” when the optional state “0” is not considered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table that is used to derive Q_m based on I_MCS, as taught by Alvarino in [0004], to be a differential MCS table with a differential MCS index associated with “-2” or “+2” where a comparison is made with the initial/previous modulation order and a minimum or maximum modulation order to expect what state is indicated, as taught by Park.
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]).

Regarding claim(s) 15, Alvarino in view of Choi discloses all features of claim(s) 13 as outlined above. 
Alvarino in view of Choi does not disclose, but Park discloses further comprising:
identifying the modulation order as a minimum modulation order of the modulation and coding scheme index table based at least in part on the differential indication value and the prior modulation order ([0386]: the modulation order Q corresponds to 4 and 6 for configured maximum MCS index and minimum MCS index with a 2-state differential modulation order. [0379]: the 2-states include “-“ and/or “+”, where “-“ indicates to lower an initial transmission/modulation order by -2. So if the modulation order is 2, the UE does not expect the “-“ state to be indicated because modulation order 2 is already the minimum modulation order in the MCS index table, i.e., table 9 or 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order Q_m, as taught by Alvarino, to identify the modulation order to be 4 and 6 for the configured maximum MCS index and minimum MCS index with 2-state differential modulation order, as taught by Park.
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]) with predefined reserved state for maximum MCS index and minimum MCS index (Park: [0386]).

Regarding claim(s) 22, Alvarino in view of Choi discloses all features of claim(s) 13 as outlined above. 
Alvarino in view of Choi does not disclose, but Park discloses wherein the differential indication value of the modulation order, the prior modulation order, or a combination thereof are predefined at the UE ([0379]-[0380]: MCS table may include reserved state for differential modulation order. [0375]: MCS table is configured similarly to the method of configuring CQI table. [0362]: CQI table may be predefined between eNB and UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to have a predefined MCS table with differential modulation order as reserved state, as taught by Park.
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]) with predefined reserved state for maximum MCS index and minimum MCS index (Park: [0386]).

Regarding claim(s) 23, Alvarino in view of Choi discloses all features of claim(s) 13 as outlined above. 
Alvarino in view of Choi does not disclose, but Park discloses further comprising:
receiving, from the base station, a radio resource control signal indicating the differential indication value, the prior modulation order, or a combination thereof ([0379]-[0380], [0382]: MCS table may include reserved state for differential modulation order and is configured via RRC. [0375]: MCS table is configured similarly to the method of configuring CQI table. [0362]: CQI table is configured by eNB to a UE via RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MCS table with differential modulation order as reserved state from a base station, as taught by Park.
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]) with predefined reserved state for maximum MCS index and minimum MCS index (Park: [0386]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478